UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4271


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK EDWARD COULTER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. James K. Bredar, District Judge. (1:12-
cr-00603-JKB-1)


Submitted:   November 24, 2015                Decided:   July 5, 2016


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sicilia Chinn Englert, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney, Ayn B.
Ducao, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mark Edward Coulter pled guilty to one count of bank robbery,

in violation of 18 U.S.C. § 2113(a), (d), and (f) (2012), and one

count   of   attempted    bank   robbery,   in   violation   of    18   U.S.C.

§ 2113(a) and (f).       After determining that Coulter qualified as a

career offender, the district court sentenced him to 210 months’

imprisonment.

     The career offender sentencing enhancement applies if the

defendant is at least 18 years old at the time of commission of

the offense for which he is being sentenced and the instant offense

is either a crime of violence or a controlled substance offense,

and the defendant has at least two prior convictions that qualify

as either a crime of violence or a controlled substance offense.

U.S. Sentencing Guidelines Manual § 4B1.1(a) (2012).              At the time

of Coulter’s sentencing, a crime of violence was defined to include

any offense that is punishable by more than one year and “has as

an element the use, attempted use, or threatened use of physical

force against the person of another, or (2) is burglary of a

dwelling, arson, or extortion, involves the use of explosives, or

otherwise involves conduct that presents a serious potential risk

of physical injury to another.”       USSG § 4B1.2(a).

     While Coulter’s appeal was pending, the Supreme Court, in

Johnson v. United States, 135 S. Ct. 2551 (2015), ruled that the

residual clause of the Armed Career Criminal Act (“ACCA”), 18

                                     2
U.S.C. § 924(e)(2)(B)(ii) (2012) (“or otherwise involved conduct

that presents a serious potential risk of physical injury to

another”) is unconstitutionally vague. * In light of this decision,

Coulter argues, and the Government concedes, that Coulter no longer

qualifies as a career offender.

     The Government contends, however, that any error by the

district court in sentencing Coulter to 210 months is harmless

because the district court asserted at sentencing that, even if

Coulter did not qualify as a career offender, it would have imposed

the same sentence based on its consideration of the sentencing

factors,   18   U.S.C.   § 3553(a)   (2012).   Procedural   errors   at

sentencing are “routinely subject to harmlessness review.”     United

States v. Savillon-Matute, 636 F.3d 119, 123 (4th Cir. 2011); see

Puckett v. United States, 556 U.S. 129, 141 (2009).

     “‘[A]ssumed harmlessness inquiry’ requires (1) ‘knowledge

that the district court would have reached the same result even if

it had decided the guidelines issue the other way,’ and (2) ‘a




     *“The ACCA defines ‘violent felony’ in a manner substantively
identical to the definition of a ‘crime of violence’ in § 4B1.2 of
the Guidelines.” United States v. Jarmon, 596 F.3d 228, 231 n.*
(4th Cir. 2010). This court has not yet determined whether the
holding in Johnson similarly invalidates the residual clause in
USSG § 4B1.2(a)(2). But see In re Hubbard, No. 15-276, 2016 WL
3181417 (4th Cir. June 8, 2016) (concluding that Hubbard made a
prima facie showing that the Supreme Court’s decision in Johnson
could apply to 18 U.S.C. § 16(b)). Our decision in Hubbard does
not affect the harmless error analysis in the present case.

                                     3
determination that the sentence would be reasonable even if the

guidelines issue had been decided in the defendant’s favor.’”

United States v. Gomez-Jimenez, 750 F.3d 370, 382 (4th Cir. 2014).

The error will be deemed harmless only when the Court is “certain”

of these two factors.    United States v. Gomez, 690 F.3d 194, 203

(4th Cir. 2012).   Because the district court stated that it would

have imposed the same sentence as an upward variance even if

Coulter were not a career offender, we find that the first prong

of the harmlessness inquiry is satisfied.

     We “review all sentences—whether inside, just outside, or

significantly outside the Guidelines range—under a deferential

abuse-of-discretion standard.”      Gall v. United States, 552 U.S.

38, 41 (2007).     We review the substantive reasonableness of a

sentence, considering “the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfie[s] the standards set forth in

§ 3553(a).”   Gomez-Jimenez, 750 F.3d at 382. When the district

court imposes a variance sentence, this court considers “whether

the sentencing court acted reasonably both with respect to its

decision to impose such a sentence and with respect to the extent

of the divergence from the sentencing range.”             United States v.

Hernandez-Villanueva, 473 F.3d 118, 123 (4th Cir. 2007).

     In   determining   Coulter’s       sentence,   the    district   court

expressly considered his history and characteristics—including his

                                    4
numerous prior convictions, the nature and circumstances of the

offenses of conviction, the seriousness of the offenses, the need

to promote respect for the law, and the need to provide punishment.

The court determined that there was a great need for deterrence,

which had not been met by the short sentences Coulter had received

for prior convictions.      The court also emphasized the need to

protect   the    public,   opining       that   Coulter   was    “profoundly

dangerous.”

     After considering all of the § 3553(a) factors, the district

court determined that a 210-month sentence was appropriate.                The

court noted that, “even if I were to compute the [G]uidelines in

such a way as to conclude that the defendant was not a career

offender, I would nonetheless impose a sentence of 210 months of

incarceration in this case because of . . . my conclusion that

this defendant is profoundly dangerous.”         In light of the district

court’s thorough consideration of the sentencing factors and its

individualized    assessment   of    the   factors   as   they   related    to

Coulter, we conclude that the 210-month upward variant sentence is

reasonable and that any error by the district court in concluding,

pre-Johnson, that Coulter was a career offender, is harmless.              See

Gomez-Jimenez, 750 F.3d at 382.

     Accordingly, we affirm the judgment of the district court.

We deny Coulter’s motions for leave to file a pro se supplemental

brief and an amended supplemental pro se brief.                  See United

                                     5
States v. Penniegraft, 641 F.3d 566, 569 n.1 (4th Cir. 2011).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                6